DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement filed 05/17/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
3.	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 8 (p. 2 of claims filed 05/03/2019) has been renumbered 10.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3-4, the limitation “range between 0.1% and 35%”is indefinite and for examination purposes, is understood as “range between 0.1% and 35% by weight” according to ¶ 0087 of the present specification. 
Regarding claims 5-6, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 7-8, the limitation “the triblock copolymer comprises 2-30% by weight of the self-adherent material” renders the claim indefinite, since the self-adherent material comprises the triblock copolymer (claim 1 line 1, preamble), the claim is understood as “the self-adherent material comprises 2-30% by weight of the triblock copolymer” according to ¶ 0087 of the present specification.
Regarding claim 9-10, the limitation “the plasticizing oil comprises 35-98% by weight of the self-adherent material” renders the claim indefinite, since the self-adherent material comprises the plasticizing oil (claim 1 line 1, preamble), the claim is understood 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Matteliano (US 2010/0063008 A1) in view of Pearce (US 5994450).
	Regarding claim 1, Matteliano discloses (abstract, ¶ 0052) a composition of a self-adherent material (¶ 0056 lines 20-25) comprising: a triblock copolymer comprising polystyrene end blocks and a mid-block 3selected from the group consisting of polyethylene, polypropylene, polybutylene, polyisoprene, 4polybutadiene, and a mixture thereof (¶ 0052); and 5a plasticizing oil (¶ 0052). Matteliano does not specify a viscosity of the plasticizing oil, however, Matteliano does provide exemplary references to teach the viscous characteristics of the plasticizing oil, including Pearce (¶ 0004).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plasticizing oil have a viscosity of 30 centistokes, as taught by Pearce, to decrease oil bleed, increase tack and have instantaneous rebound and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	Regarding claim 2, Matteliano further discloses wherein the material further comprises a fabric backing, as Matteliano teaches the composition can be adhered to various fabrics (¶ 0056 lines 20-23).

	Regarding claims 3-4, Matteliano further discloses at least one lipophilic cosmetic or therapeutic agent, as Matteliano teaches including biologically active agents in about 0 to 20%, within the claimed range between 0.1% and 35% and further teaches including agents such as phytosterol, ceramide and/or bisabolol which are lipophilic agents (¶ 0013). 



	Regarding claims 7-8, Matteliano does not specify the triblock copolymer comprises 2-30% by weight of the self-adherent material.
However, Matteliano does teach wherein the triblock copolymer comprises 1-50% by weight of the self-adherent material (¶ 0013, 0058 lines 1-2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the self-adherent material comprise 2-30% by weight of the triblock copolymer to adjust the tack properties, and since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

	Regarding claims 9-10, Matteliano does not specify the plasticizing oil comprises 35-98% by weight of the self-adherent material. 
However, Matteliano does teach wherein the plasticizing oil comprises 0-98% by weight of the self-adherent material (¶ 0013, 0058 lines 1-3).
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Atis (US 2007/0166257 A1) teaches a cosmetic composition in the same field of endeavor comprising a styrene end triblock copolymer and plasticizing oil. 
Saute (US 4126142) teaches a face mask in the same field of endeavor with a styrene polymer and plasticizing oil. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER K BARNWELL whose telephone number is (571)272-6320.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER K BARNWELL/Examiner, Art Unit 3781                                                                                                                                                                                                        06/25/2021

/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781